DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the specification and to claims 4 and 5, in the response filed September 7, 2021, have been entered.
Claims 4-7 are currently pending in the above identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the conductive composite fiber has an average value of a volume specific resistance of 4 log (Ω·cm) or less.”  It is unclear the presence and meaning of “log” in context of the claim.  The instant disclosure teaches the following calculation for determining the volume specific resistance:

    PNG
    media_image1.png
    147
    259
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    74
    208
    media_image2.png
    Greyscale

The origin of “log” is unclear in the above formula.  The resultant units simplify to Ω·cm, 10-6 resultant of the simplification of meter and centimeters.  Ω·cm are the conventionally known units for specific resistance.   There is no log resulting from the right side of the equation.  Log also requires a numeric value on the right for completion, such log 4.  In order to be proper, ohm times centimeter needs to be a numeric value.  However, it is unclear what is the value of ohm and centimeters or how it is determined.  Therefore, it is unclear what is meant by “4 log10 (Ω·cm) or less.”  It appears that typical volume specific resistance has units of Ω·cm, commonly reported by magnitudes of 10, such as 104.  Log rules place multipliers as exponential, for example 4 log10 (Ω·cm) is equivalent to log10 (Ω·cm)4.  It is unclear if there was a translation error and 104 was intended, as more conventionally known in the art.   For the purpose of prior art application, Examiner will interpret claim 4 as less than 104 Ω·cm.  If this is the intended interpretation, evidence is required to support amendment form the original disclosure, such as demonstrating a translation error.
Claims 5-7 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-278031 to Mori
NOTE: For prior art mapping, Examiner is using the English Machine translation of JP 2003-278031 filed by Applicant on March 13, 2020. 
Regarding claims 4-7, Mori teaches a conjugate fiber having excellent electrical performance (conductive composite fiber) and excellent spinning and processability (Mori, abstract, para 0001) having a fineness of 4.0 decitex or more (Id., para 0015, claim 2) comprising a thermoplastic resin A, such as polyamide-based thermoplastic, with conductive carbon black (a polymer as conductive layers), and a protective polymer B, specifically polyethylene terephthalate (polyester, claim 6-7) (Id., Figure 1,2, para 0009, 0014).  As protective B does not contain conductive material, it reads on a thermoplastic resin as a nonconductive layer.  Mori teaches the conductive polymer A being necessarily arrange at least 4 equally on the fiber cross section, preferably 4 to 6 evenly (Id., para 0010), reading on the conductive layers being exposed at three or more location, specifically 4-6 locations, on an outside surface of the fiber and a desirability for equal distribution of the conductive polymer.  Mori teaches a specific example having a volume specific resistance of 5.1 x 102 Ωcm (Id., para 0021), which as best understood by Examiner meets the volume specific resistance claimed.
While Mori does not explicitly teach a coefficient of variation (CV%) in area of the thermoplastic A (conductive layers) in a fiber cross section being 10% or less (claim 4) and a CV% of angles formed by neighboring line segments each connecting a middle point of an exposed portion of each conductive layers on the outside surface of the conductive composite fiber in the fiber cross section and a center point of the fiber cross section is 5% or less, Mori does establish the desirability to have the material equally divided and show an illustration of the invention that shows the distribution to be equality divided.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the monofilament of Hiroshi, wherein the variation of the conductive layers in size, therefore CV% of the area, and in distribution, therefore CV% of angles formed by neighboring line segments each connecting a middle point of an exposed portion of each of the conductive layers on the outside surface of the conductive composite fiber in a fiber cross section, is minimized, such as within the claimed range, motivated by the desire of achieving equal distribution of the conductive polymer as taught by Mori as desirable in the invention.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While Applicant has clarified that log being based 10, it is still unclear what is meant by 4 log10 (Ωcm) as what is in the parenthesis needs to be a numeric value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789